Citation Nr: 0701890	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-09 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 2, 2004 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1972 
to August 1981.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The veteran 
withdrew his request for a personal hearing per a March 2005 
telephone conversation documented by the RO.  

In addition, the veteran also filed a notice of disagreement 
as to the initial disability rating assigned for renal 
insufficiency and various other issues in the RO's September 
2002 grant of service connection for these disorders.  
However, the veteran withdrew these appeals in writing in 
March 2005.  See 38 C.F.R. § 20.204 (2006).  Therefore, these 
issues are not currently before the Board.


FINDINGS OF FACT

1.  The veteran was employed by the U.S. Postal Service as a 
letter carrier from October 13, 1984 until July 7, 2003.

2.  Entitlement to TDIU is factually ascertainable as of July 
7, 2003.  


CONCLUSION OF LAW

The criteria for an effective date of July 7, 2003 for the 
award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.16 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006).  Otherwise, the award will be effective the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  A 
TDIU claim is a claim for an increased rating, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); see also Norris v. West, 12 Vet. App. 413, 420 (1999); 
VAOPGCPREC 12-2001 (July 6, 2001).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more. Id. 

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. Id.

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  

Per the September 2004 rating decision on appeal, the RO 
granted the veteran a TDIU award, effective from June 2, 
2004, the date of receipt of his formal claim for TDIU.  The 
RO based this award on the percentage requirements for TDIU 
being met as of the June 2, 2004 claim for TDIU.  38 C.F.R. § 
4.16(a).  There is no other formal claim for TDIU present in 
the claims folder.

As of November 7, 1997, the veteran was in receipt of 
compensation for diabetes mellitus (40%) and erectile 
dysfunction (0%).  As of February 6, 2002, compensation was 
established for renal insufficiency (30%), diabetic 
peripheral neuropathy of both sets of lower and upper 
extremities (20%, 20%, 10%, 10%), hypertension (10%) and 
diabetic retinopathy (0%).  The veteran's combined service-
connected disability rating is 40 percent from November 7, 
1997 and 80 percent from February 6, 2002.  See 38 C.F.R. §§ 
4.25 (combined ratings table), 4.26 (bilateral factor).  
Therefore, the percentage criteria for TDIU set forth in 38 
C.F.R. § 4.16(a) are in fact met as early as February 6, 
2002.  

The veteran asserts that he is entitled to an earlier 
effective date of July 7, 2003, the date that the veteran 
retired from the U.S. Postal Service.  See notice of 
disagreement.  The veteran was employed by the U.S. Postal 
Service as a letter carrier from October 13, 1984 to July 7, 
2003.  See VA Form 21-4192, Request for Employment 
Information.  The reason listed for his retirement was due to 
disability.  This form was verified and signed by a U.S. 
Postal Service Human Resource Specialist in December 2004.  A 
previous medical assessment by a Postal Medical Officer dated 
June 2002 indicated that the veteran was "high risk" due to 
the fact that his numerous disabilities, which included his 
service-connected disabilities, and that they impacted his 
ability to perform essential functions of his position.  

A VA examination conducted in August 2004 confirmed that the 
veteran was unemployable to his service-connected diabetes 
mellitus and related complications.  All of these records 
provide strong support for the veteran's claim as they show 
that the veteran's service-connected disabilities prevented 
him from continuing with substantially gainful employment.          

An effective date of up to one year before receipt of the 
June 2, 2004 claim for TDIU may be awarded if entitlement to 
TDIU is factually ascertainable within that time.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Specifically, the issue is whether the evidence demonstrates 
that veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities up to one year before June 2, 2004.  38 C.F.R. § 
4.16(a).  In this respect, the medical evidence appears to 
indicate that the veteran's last day of work was July 7, 
2003, and that this was caused, in part or in total, by his 
service-connected disabilities.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

Based on the above, entitlement to TDIU is factually 
ascertainable as of July 7, 2003, and an earlier effective 
date of July 7, 2003 for the award of TDIU is in order.  An 
analysis of whether there is any informal claim for TDIU 
prior to July 7, 2003 is not required since the veteran was 
substantially and gainfully employed with the U.S. Postal 
Service as of that date, thus negating the possibility of any 
schedular or extra-schedular TDIU entitlement prior to July 
7, 2003.  38 C.F.R. § 4.16.     

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), as the veteran 
has had ample opportunity to present evidence and argument in 
support of his appeal.  In the event any noncompliance is 
found, given the favorable disposition of the appeal, the 
Board finds that any defect in notice or assistance is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

A correct notice consistent with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), regarding the issue that has been 
granted may be issued following the Board's decision, when 
the RO implements the Board's decision in this case.  In this 
way, no harm will come to the veteran. 

ORDER

An effective date of July 8, 2003 for the award of TDIU is 
granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


